              Case 20-18719-AJC         Doc 23     Filed 11/17/20      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re: Marielis Rubi                                         Case No: 20-18719-AJC
                                                             Chapter 7
            Debtor(s)
_______________________/

   EX-PARTE MOTION TO ENLARGE THE TIME TO FILE A REAFFIRMATION
                           AGREEMENT

       COMES NOW the Debtor, Marielis Rubi, by and through undersigned counsel and files
this Motion to Enlarge the Time to File a Reaffirmation Agreement pursuant to Rules 4008(a),
Local Rule 4008-1, and 9006(b)(3) and as grounds therefore states the following:
       1.     On August 12, 2020, the Debtor filed this Chapter 7 bankruptcy case.
       2.     The initial §341 meeting of creditors was set for September 9, 2020.
       3.     Pursuant to Fed. R. Bankr. P. 4008(a), a reaffirmation agreement shall be filed no
              later than 60 days after the first date set for the meeting of creditors under §341(a)
              of the Code which would have been November 8, 2020.
       4.     The filing deadline for reaffirmation may be extended “at any time” pursuant to
              Rule 4008; however, 11 U.S.C. § 524(c)(1) still requires reaffirmation agreements
              to be entered into before a debtor(s)’ discharge.
       5.     The Debtor is contemplating entering into a reaffirmation agreement with Campus
              USA Credit Union (herein “Secured Creditor”) to reaffirm the 2013 Cadillac
              SRX.
       6.     The instant Motion is made to protect the availability to reaffirm the above-
              mentioned debt without having the time expire on the creditor and the debtor.
       7.     The instant Motion is not being filed to delay any proceedings.
       8.     A discharge has not been entered at the time of filing the instant Motion.
       9.     An extension of the deadline for filing reaffirmation agreements by thirty (30)
              days, together with a corresponding delay in entry of discharge order will allow
              the parties to file a reaffirmation agreement as provided by the Bankruptcy Code
              and Rules.



                                          Page 1 of 2
                Case 20-18719-AJC           Doc 23    Filed 11/17/20       Page 2 of 2




        10.     Counsel for the Debtor contacted Secured Creditor and just received yesterday the
                reaffirmation agreement to be signed and completed.
        WHEREFORE, undersigned respectfully requests that this Court enter an Order Granting
the Motion to Enlarge time to File a Reaffirmation Agreement through to _December 8, 2020__
so that said reaffirmation agreement may be filed timely if the Debtor so wishes to reaffirm.


        I HEREBY CERTIFY that I am a member of the Bar of the United States District Court
for the Southern District of Florida and I am in compliance with the additional qualifications to
practice in this Court set forth in Local Rule 2090-1(A).
                                   CERTIFICATE OF SERVICE
        I HEREBY CERTIFY, that on November 17, 2020 a true and correct copy of the
foregoing was sent via CM/ECF to Chapter 7 Trustee, Soneet Kapila, Trustee, 1000 S.
Federal Highway, Suite 200, Fort Lauderdale, FL 33316; and via first class mail to the
Debtor, Marielis Rubi      at 7425 SW 152nd Avenue #205, Miami, FL 33193-2359, to all
creditors on the service list via first class mail.
                                                 Robert Sanchez, Esq.
                                                 355 West 49th St
                                                 Hialeah, FL 33012
                                                 Tel. (305)-687-8008
                                                 By: /s/ Robert Sanchez
                                                 Robert Sanchez, Esquire
                                                 FBN#0442161




                                             Page 2 of 2
